DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-20 are presented for examination.
REASONS FOR ALLOWANCE
Claims 1, 3-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
 “ Method for managing, in a computer system including a peripheral device (3) and a driver (4) for the peripheral device, a virtual memory (1, 2) of a using application (6, 7) of the peripheral device (3) which can access the virtual memory (1, 2) of the using application (6, 7), wherein the management method comprises: > creating, in the virtual memory (1, 2) of the using application (6, 7), a virtual memory pool (12, 14, 22) which is accessible to the peripheral device (3) and inaccessible to the using application (6, 7), > creating a management application (5) that is separate from the using application (6, 7) and is dedicated to the allocation of at least this virtual memory pool (12, 14, 22) and to the releasing of at least this virtual memory pool (12, 14, 22), wherein the management application (5) is created by the driver (4) of the peripheral device (3).” 
Claim 14 recites the following limitations:
Computer system comprising: a peripheral device (3), a driver (4) for the peripheral device (3), a using application (6, 7) of the peripheral device (3), a virtual memory (1, 2) of the using application (6, 7),  the using application (6, 7) being associated with the peripheral device (3) such that the peripheral device (3) can access the virtual memory (1, 2) of the using application (6, 7), wherein the computer system further comprises:a management application (5), separate from the using application (6, 7), dedicated to the allocation of at least one virtual memory pool (12, 14, 22) and to the release of at least this the at least one virtual memory pool (12, 14, 22), wherein the management application (5) is created by the driver (4) of the peripheral device (3), the at least one virtual memory pool (12, 14, 22) is located in the virtual memory (1, 2) of the using application (6, 7) while being accessible to the peripheral device (3) and inaccessible to the using application (6, 7).”
The prior art of record Armstrong et al (U.S. 2009/0037941) discloses a mechanism partitioning memory, where a hypervisor can access a donated portion of virtual address space of a client memory partition. Ledebohm et al (U.S. 7065630) discloses peripheral device memory is typically mapped to a virtual memory space of a CPU, so that the CPU is able to process command associated with the peripheral device memory. However, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, and 14 either in the prior art or existing case law.
Claims 3-13, 15-20 are considered allowable due to their respective dependencies.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133